Citation Nr: 0905517	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  96-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diverticulosis and 
residuals of colon polypectomy.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical, thoracic and lumbar spine.

3.  Entitlement to an increased rating for neuritis of the 
left (minor) ulnar nerve, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
fractured left (minor) elbow with traumatic arthritis, 
currently rated as 20 percent disabling.

5.  Entitlement to an initial (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board of Veterans' Appeals (Board) issued a decision in 
December 2002 denying the veteran's claims.  The veteran 
appealed that decision to United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  The Court in a 
November 2004 Order vacated the December 2002 decision and 
ordered the claims remanded to the Board.  The Secretary of 
VA appealed the November 2004 decision of the Court to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In March 2008, the Federal Circuit, 
summarily affirmed the November 2004 Order of the Court and 
remanded the claim.  The veteran's claims have now been 
remanded to the Board for compliance with the November 2004 
Order of the Court.  

The veteran's representative in his December 2008 letter 
raised a claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  That issue has not been developed or certified 
for appellate review and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims must be remanded to address the November 
2004 Order of the Court.  The Court in its November 2004 
Order instructed the Board that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, section 5103 (a) required VA to inform the claimant of 
the information and evidence (1) that was not of record that 
is necessary to substantiate the claim (2) that VA will seek 
to provide, and (3) that the claimant was expected to 
provide.  In addition the Court noted the veteran had not 
been asked to provide any evidence in his possession.  

As to the last requirement that VA request the veteran 
provide any evidence in his possession, in October 2006 VA 
published notice of proposed amendments to 38 C.F.R. 
§ 3.159(b)(1) one of which removed the requirement that VA 
will request the claimant provide any evidence in his 
possession.  See 71 Fed. Reg. 63732 (2006).  That change was 
codified at 38 C.F.R. § 3.159(b)(1)(2008).  As the changes 
are applicable to all pending claims additional notice 
requesting that the veteran provide any evidence in his 
possession is no longer required.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

In addition, on January 30, 2008, the Court issued a decision 
in the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that VCAA notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased ratings.  

The veteran's representative in his December 2008 letter also 
indicated that "the veteran's disorder causes marked 
interference with employment and renders him unemployable.  
See 38 C.F.R. § 3.321 (b) and 4.16 (a) and (b)."  In essence 
he contends the claims should be referred for consideration 
of assignment of an extraschedular rating.  

In Thun v. Peake, 22 Vet. App. 111 (2008), also issued after 
the Board's decision, the Court instructed that the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
The veteran and his representative may submit evidence or 
argument as to any symptomatology of his service connected 
disorders not found in the rating schedule and any evidence 
of interference with his employment in support of his claim 
for referral for consideration of an extraschedular rating.  

As to the veteran's claims for increased ratings, since it 
has been 7 years since they have been formally evaluated for 
VA purposes, a current examination should be scheduled.  

A review of the claims folder also reveals that the veteran's 
records of treatment from the Atlanta Division of VA (which 
includes the Decatur facility) were obtained through the 
period ending in September 2001.  The veteran should be asked 
to identify any treatment he has received since September 
2001 for the disabilities at issue, and the records of such 
treatment obtained.  The veteran and his representative 
should be aware that submission of duplicates of records 
already in the claims folder is not necessary and only serves 
to slow down review of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a letter informing the 
veteran of the information and evidence 
(1) that is not of record that is 
necessary to substantiate his claims (2) 
that VA will seek to provide and (3) that 
the claimant is expected to provide, as 
required by 38 C.F.R. § 3.159.  The 
letter should also include in notice of 
the types of evidence necessary to 
establish a disability rating or 
effective date for any increase, as 
instructed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and it 
should:.  

        (i) inform the veteran of any 
medical or lay evidence that he must 
provide, or ask VA to obtain, 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life; 

        (ii) provide at least a general 
notice of the diagnostic code (DC) 
criteria, including any specific test or 
measurement with any applicable cross-
referenced DC under which the veteran may 
be rated, if the requirements for an 
increase in evaluation would not be 
satisfied by a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life; 

        (iii) advise that a disability 
evaluation is determined by applying 
relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 
100 percent, and is based on the nature 
of the symptoms for which disability 
compensation is sought, their severity 
and duration, and their impact upon 
employment and daily life; 

        (iv) provide examples of the types 
of medical and lay evidence that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to it); 

        (v.) inform the veteran and his 
representative that he may present 
evidence or argument as to any symptoms 
of his service-connected disorders which 
are not addressed in the applicable 
diagnostic code; and   
        
        (vi.) advise the veteran and his 
representative that they may present 
evidence demonstrating such factors as 
loss of days from work due to his 
symptoms, and/or descriptions of how his 
disability interferes with his 
employment.  

2.  Request the veteran identify any 
medical care providers who have treated 
him for the disabilities at issue.  VA 
should then try to obtain any records 
identified by the veteran or his 
representative, provided the veteran has 
submitted any necessary releases.  

3.  The veteran should be afforded a VA 
neurology examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to specifically note in 
his report whether the veteran is right 
or left handed and indicate the basis for 
that finding.  The examiner is asked 
state in his report whether the veteran 
currently has complete paralysis of the 
ulnar nerve.  If not, any sensory, motor 
or functional impairment of the ulnar 
nerve demonstrated on examination should 
be reported.  The examiner is asked to 
indicate whether any incomplete paralysis 
of the ulnar nerve would be considered 
severe or moderate.  

4.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked first 
to determine whether the veteran is right 
or left handed, and explain the basis for 
that finding.  The examiner should 
specifically report whether there is 
ankylosis of the left elbow, if so, it 
should be reported at what angle in 
degrees the joint is fixed.  Range of 
motion of the forearm in flexion and 
extension should be reported in degrees.  

5.  The veteran should be afforded a VA 
examination of his hemorrhoids.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
indicate whether the veteran currently 
has external or internal hemorrhoids.  If 
so, is/are they large, thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  
The examiner is also asked to 
specifically note any evidence of 
persistent bleeding, anemia secondary to 
the hemorrhoids, or fissures.  

6.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

